Motion by the State to docket and dismiss the defendant's appeal.
The defendant was charged in the bill of indictment with the murder of H. J. Fogleman. The jury returned a verdict of guilty of murder in the first degree, and thereupon sentence of death was *Page 707 
pronounced. Defendant gave notice of appeal, but no case on appeal has been served within the time allowed by the order of the court below, and no request has been made for extension of the time.
The Attorney-General moves to docket and dismiss the appeal. This motion must be allowed, but according to the usual rule of this Court in capital cases, we have examined the record to see if any error appears. In the record we find no error.
Appeal dismissed.